DETAILED ACTION

Notice of Allowance
After further consideration of applicant’s arguments/amendment, filed 12/15/2020, this application will be passed to issue on allowed claims 1, 5, 7, 9-20, 31-34. 
All claim rejections from the non-final Office action, mailed 09/20/2020, are hereby withdrawn for the reasons discussed below. 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 10/01/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment is not required in view of MPEP § 821.02 and MPEP § 606.01. The application has been amended as follows:

In the Specification
Change of Title: The Examiner has changed the title of instant application to the following: “NUCLEIC ACID SEQUENCING APPARATUS FOR MONITORING STATUS OF A TRANSPLANT RECIPIENT.”  

REASONS FOR ALLOWANCE
The following is the examiner’s statement of reasons for allowance: 
The primary reason(s) for allowance is that are that the closest prior art of record, Wohlgemuth et al. (US2009/0263800), Wohlgemuth et al. (US2007/0031890), and Roedder et al. (see final Office action mailed 11/12/2019) do not reasonably teach or suggest a nucleic acid sequencing apparatus for monitoring status of a transplant in a transplant recipient by quantifying transplant-derived cell-free nucleic acids in a biological sample obtained from said transplant recipient , wherein the transplant-derived cell-free nucleic acids make up between 0.03% to 8.0% of total cell free nucleic acids in said biological sample, and using at least 1000 nucleic acid sequence reads with base call error rates and sensitivities between transplant and transplant recipient as required by claim 1 (steps i-v).
The secondary reasons for allowance of the claims are as follows:

The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendments, filed 12/15/2020. 
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments, filed 12/15/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619